t c memo united_states tax_court latanya haywood petitioner v commissioner of internal revenue respondent docket no filed date latanya haywood pro_se vicki l miller for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was kansas city missouri the issues for decision are whether petitioner is entitled to a dependency_exemption deduction under sec_151 for her son brandon r haywood and whether petitioner's son brandon r haywood is a qualifying_child under sec_32 a so as to increase the amount of the earned_income_credit under sec_32 allowable to petitioner in the stipulation respondent conceded the following adjustments in the notice_of_deficiency that petitioner was entitled to a dependency_exemption deduction for another son brent r covington that petitioner's son brent r covington was a gualifying child under sec_32 a entitling petitioner to an earned_income_credit under sec_32 a and that petitioner was entitled to head-of-household filing_status under sec_2 instead of single as determined in the notice_of_deficiency with respect to the first issue regarding the dependency_exemption deduction claimed for brandon r haywood sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or daughter of the taxpayer see sec_152 sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in 56_tc_512 this court held that in establishing that more than one- half of a dependent's support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent petitioner's son brandon r haywood brandon was born on date and thus attained the age of during on date brandon was convicted in the state of missouri of involuntary manslaughter and was sentenced to a 15-year prison term he was incarcerated at or shortly after the sentencing date and throughout brandon was an inmate at the missouri rastern correction center at either pacific missouri or the prison facility at cameron missouri brandon therefore did not live with petitioner at any time during petitioner claimed brandon as a dependent on her federal_income_tax return which was disallowed by respondent on the ground that petitioner did not provide more than one-half of petitioner's support during the year in question petitioner was not required by the state of missouri to provide or pay for any support for brandon petitioner however voluntarily paid on a biweekly basis amounts to the prison which were placed in an account for brandon for his use in purchasing allowable incidentals not furnished or provided by the prison although petitioner did not substantiate the amounts she contributed for brandon during she claims that after he was incarcerated she initially contributed dollar_figure every weeks but later reduced the contributions to dollar_figure every weeks the court assumes that during petitioner's claimed contributions would have approximated dollar_figure every weeks or dollar_figure the court concludes from the record that petitioner failed to establish that she provided more than half of brandon's support during even if she contributed dollar_figure for his support that year to pay for brandon's incidental needs the court rejects petitioner's contention that because brandon gualified for and received special education at the prison petitioner was entitled to claim the dependency_exemption deduction for him sec_152 and applicable regulations have no provision that would qualify the beneficiaries of such assistance as dependents under sec_152 it is quite evident from the record that brandon's total support for was not established and that factor alone is sufficient to disallow petitioner's entitlement to the dependency_exemption deduction it is also evident that the support provided to brandon by the state prison system where he was incarcerated far exceeded the monetary amounts provided by petitioner respondent therefore is sustained on this issue the second issue is whether brandon during was a gualifying child with regard to petitioner for purposes of the earned_income_credit under sec_32 sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 a in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed sec_32 c a as discussed above petitioner's son brandon did not have his principal_place_of_abode with petitioner during her son brandon was not a qualifying_child under sec_32 so as to increase the amount of petitioner's earned_income_credit for respondent therefore is sustained on this issue decision will be entered under rule
